Citation Nr: 1425655	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for allergic contact dermatitis, also claimed as jungle rot and recurring rash, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to February 1968. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Regional Office (RO), which denied the benefit sought.  In September 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2010, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in January 2010.

The Board notes that, in addition to the paper claims file, there are also Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an April 2014 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   Further, the Veteran's VBMS file contains a June 2013 rating decision that is irrelevant to the issue on appeal. 


FINDING OF FACT

A skin disorder, claimed as jungle rot and recurring rash, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.  


CONCLUSION OF LAW

A skin disorder, to include a recurrent skin rash, was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistant Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the letter dated in July 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 
Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports have been obtained and considered.  In November 2009, a report of contact shows that VA had attempted to gather Social Security Administration (SSA) records on behalf of the Veteran and was informed that the Veteran did not have any SSA records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, in a July 2009 VCAA Notice Response, the Veteran responded that he had enclosed all remaining information or evidence relevant to support his claim, and that there are no other information or evidence to give VA to support his claim.  

Additionally, the Veteran was afforded VA examinations in order to adjudicate his service connection claim.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the instant claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.
 
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran's skin disorders are not recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable to such claim.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In the instant case, the record reflects that the Veteran served in the Republic of Vietnam from May 1966 to February 1968.  Therefore, he is presumed to have been exposed to herbicides coincident to such service.

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for various health outcomes, to include hypertension.  See 75 Fed. Reg. 32,540 (June 8, 2010)

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Allergic Contact Dermatitis 

The Veteran contends that his current skin disorder is a result of exposure to Agent Orange and wet conditions while serving in the Republic of Vietnam.  In the June 2009 informal claim, the Veteran requested service connection for jungle rot as a result of exposure to Agent Orange and wet conditions while serving in Vietnam.  
The Veteran noted re-occurring rash on the right side of his rib area.  In the September 2009 NOD statement, the Veteran stated that while serving in Vietnam, his feet stayed wet for the majority of the monsoon season causing "chemicals" to soak through his socks and shoes. 

Service medical records show complains of a jock rash in May 1967, penis ulcer in October 1967 and December 1967 and verruca vulgaris on the forehead at the hairline in November 1967- but reflected no rashes on the rib area.  

A May 1966 service entrance examination was negative for any relevant abnormalities and the Veteran denied having, or that he has ever had any skin diseases in an accompanying Report of Medical History (RMH).  A February 1968 service discharge examination was negative for any relevant abnormalities.  Further, in the self-reported Report of Medical History in February 1968, the Veteran denied that he ever had or that he had any skin diseases or any other illness other than those already noted.

Post-service treatment records in January 2005 from a private physician indicated that the Veteran denied any clinical history of any skin disorder including rash, skin lesions, or change in moles.  In July 2009, post-service treatment reflects one dermatological finding for a localized rash located under both armpits.  The Veteran was advised to keep skin cool and dry and that he may apply a light cornstarch powder in case the condition was a yeast infection.  

A December 2009 VA examination reflected the Veteran's reports of a recurrent rash, which he identifies as "jungle rot" mainly on his stomach and flank, and sometimes on his neck and back.   The examiner provided a diagnosis of allergic contact dermatitis, but noted that such condition was not present at the time of examination.  Specifically, the examination noted that there was no rash or dermatitis at the time of examination found on the face, chest, neck, back, abdomen, hands, upper extremity, or legs.  The examiner opined that the Veteran's one documented case of allergic contact dermatitis is less likely than not caused by or the result of the Veteran's military service.  The examiner reasoned that there was no documentation of any skin disorder during service or since service except for the one allergic contact dermatitis in February 2009.  Therefore, there was no link establishing the two, and at the present time, there is no chronic skin condition present.  

The Board has first considered whether service connection is warranted as presumptively due to herbicide exposure.   However, the Veteran's diagnosed skin disorder is not a disease for which service connection may be granted due to herbicide exposure.  As such, presumptive service connection due to herbicide exposure is not warranted for allergic contact dermatitis, also claimed as recurrent rash or jungle rot.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.  Likewise, as indicated previously, inasmuch as the Veteran's diagnosed skin disorder is not recognized as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  Id.  Post-service treatment records in January 2005 also show that the Veteran denied any history of skin disorders including rash or skin lesions.  In this regard, the Board notes the Veteran's arguments in the June 2009 informal claim that service connection for a skin rash was warranted based upon "re-occurring rash" as a result of exposure to Agent Orange and wet conditions in Vietnam, which may be construed as an argument for continuity of symptomatology.  However, it has been recently held that service connection relating to continuity of symptomatology can only be applied in cases involving conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker, supra.  As the Veteran's allergic contact dermatitis is not recognized as chronic under the provisions of 38 C.F.R. § 3.309(a), presumptive service connection based solely upon chronic symptomology cannot be granted.    

Additionally, while the medical evidence of record shows one documented diagnosis of a rash, the probative evidence of record demonstrates that the Veteran's allergic contact dermatitis is not related to his service, to include in-service treatment for skin complaints and/or his herbicide exposure.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's allergic contact dermatitis was less likely than not caused by or a result of the Veteran's military service.  The examiner opined that the Veteran has no documentation of any skin disorder during service and no documented skin disorder post service.  While the examiner noted one allergic contact dermatitis treatment record, he determined that there is no link establishing the two and at the present time, and there was no chronic skin condition present.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary opinion of record.  Accordingly, as the probative evidence of records demonstrates that the current recurrent skin rash is not related to service, service connection is not warranted. 

The Board notes that the Veteran has contended on his own behalf that his recurrent skin rash is related to his service, to include his in-service exposure to wet conditions in Vietnam.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's recurrent skin rash and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Here, while the Veteran is competent to describe his purported exposure to wet conditions in Vietnam as the current manifestations of a skin disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of etiology of a recurrent skin rash requires the interpretation of results found on physical examination and knowledge of the dermatological system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.     

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported exposure to wet conditions and herbicide exposure and his current recurrent skin rash.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service skin rash and post-service manifestation as well as the current nature of his recurrent skin rash.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran alleged that his skin rash was a result of exposure to Agent Orange and wet conditions in Vietnam.  In his September 2009 NOD, the Veteran contended that while serving in Vietnam, his feet stayed wet for the majority of the monsoon season causing "chemicals" to soak through his socks and shoes.  The Veteran also stated that after service, he would "self-medicate with over the counter creams and other treatments."  However, post-service treatment records in January 2005 show that the Veteran denied any history of skin disorders including rash or skin lesions. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that the Veteran's January 2005 statements were made many years prior to the filing of the instant claim for service connection, and are highly probative as they are contemporaneous with the time in question.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In addition, the February 1968 service discharge examination was negative for any relevant abnormalities.  Further, in the self-reported Report of Medical History in February 1968, the Veteran denied that he ever had or that he had any skin diseases or any other illness other than those already noted.  Similarly, in August 2005 VA treatment record under new patient history and physical, the Veteran reported no history of rashes, skin cancers, or skin disease.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and his post-service treatment lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

Therefore, the Board finds that a skin disorder, to include allergic contact dermatitis, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service skin herbicide exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for allergic contact dermatitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for allergic contact dermatitis, claimed as jungle rot and recurring rash, is denied.





____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


